       Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 1 of 7                   FILED
                                                                               2020 Jan-28 AM 10:07
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


COPPERHEAD INDUSTRIAL, Inc., }
                                 }
    Plaintiff/Counter Defendant, }
v.                               }
                                 }            Case No.: 1:18-cv-01228-ACA
CHANGER & DRESSER, Inc.          }
                                 }
    Defendant/Counter Claimant. }


                  MEMORANDUM OPINION AND ORDER
      Before the court is Defendant Changer & Dresser, Inc.’s (“C&D”) motion

for partial summary judgment on damages. (Doc. 163).

      C&D argues that if Plaintiff Copperhead Industrial, Inc. (“Copperhead”)

prevails on its patent infringement claims against C&D, it cannot recover lost

profits as a matter of law. C&D also asks the court to find as a matter of law that

Copperhead’s recovery, if any, should be limited to a reasonable royalty.

      The court GRANTS C&D’s motion to the extent C&D seeks to prohibit

recovery of lost profits because the undisputed evidence is that Copperhead does

not sell any products covered by the patents-in-suit. The court DENIES the

motion to the extent C&D seeks to limit recovery to a reasonable royalty because

lost profits and a reasonable royalty are not the only measures of damages for

patent infringement.

                                         1
           Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 2 of 7




I.     RELEVANT BACKGROUND

       On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).

       Copperhead       is   a   Canadian     company       that   distributes    automotive

manufacturing industry products including cap changers, tip dressers, sensors,

weld gun covers, cutter blades and holders, and force gauges. (Doc. 171-2 at ¶ 5).

Copperhead owns United States Patent Numbers 8,742,281; 9,168,609; 9,393,639;

and 9,757,814 (the “patents-in-suit”). (Doc. 100 at ¶¶ 22–24; Doc. 171-2 at ¶ 5).

       The patents-in-suit concern, among other things, the design of spot-welding

cap changers and their accompanying magazine. (Doc. 100-1 at 2). Copperhead

does not manufacture or sell the cap changers or magazines allegedly covered by

the patents-in-suit. (Sealed Doc. 165-2 at 5–6, 9; Sealed Doc. 165-3 at 3–5). JEC

Distributors, Inc. (“JEC”) 1 sells Copperhead cap changers and magazines under a

license from Copperhead. (Sealed Doc. 165-2 at 3–4, 7–8; Doc. 179-2 at ¶ 7).

       When JEC distributes Copperhead cap changers, JEC makes a flat-fee

payment to Copperhead for each unit sold. (Sealed Doc. 165-2 at 11). Joe


       1
        JEC was an original party plaintiff. The court has dismissed JEC’s claims, and JEC is
no longer a party to this lawsuit. (See Docs. 139; 178).

                                               2
       Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 3 of 7




Ruggerio, owner of both Copperhead and JEC, testified that the amount of the

payment JEC makes to Copperhead for each sale was computed by calculating

costs savings generated as a result of shifting manufacturing of the products from

Europe to Canada. (Doc. 171-1 at 3–4). According to Mr. Ruggerio, JEC’s profits

from sales of cap changers flow directly to Copperhead. (Doc. 179-2 at ¶ 8).

II.   DISCUSSION

      C&D moves for summary judgment on the narrow issue of the measure of

damages that Copperhead might recover should Copperhead prevail on the merits

of its patent infringement claims. (Doc. 163 at 1).

      The Patent Act provides that a patentee shall be awarded “damages adequate

to compensate for infringement, but in no event less than a reasonable royalty for

the use made of the invention by the infringer.” 35 U.S.C. § 284. “Despite the

broad damages language of § 284, patentees tend to try to fit their damages cases

into the ‘lost profits’ framework, or else fall back on the statutory grant of a

reasonable royalty.” Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359, 1366 (Fed.

Cir. 2008), mandate recalled and amended on other grounds by Mars, Inc. v. Coin

Acceptors, Inc., 557 F.3d 1377 (Fed. Cir. 2009).

      To recover lost profits, “the patentee needs to have been selling some item,

the profits of which have been lost due to infringing sales.” Poly-America, L.P. v.

GSE Lining Technology, Inc., 383 F.3d 1303, 1311 (Fed. Cir. 2004). In addition,


                                         3
       Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 4 of 7




“a patentee may not claim, as its own damages, the lost profits of a related

company.” Warsaw Orthopedic, Inc. v. NuVasive, Inc., 778 F.3d 1365, 1375 (Fed.

Cir. 2015), judgment vacated on other grounds by Medtronic Sofamor Danek USA,

Inc. v. NuVasive, Inc., 136 S. Ct. 893 (2016).

      Copperhead does not contest these general rules. (Doc. 172-1 at 6–8). And

the evidence is undisputed that Copperhead does not sell the patented products.

(Sealed Doc. 165-2 at 5–6, 9; Sealed Doc. 165-3 at 3–5; Doc. 179-2 at ¶ 6).

Nevertheless, Copperhead argues that Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d

1359 (Fed. Cir. 2008), left open the possibility that Copperhead may “recover

profits that otherwise belong to JEC” for sale of the patented devices under an

“inexorable flow” theory. (Doc. 172-1 at 6–9) (citing Mars, 527 F.3d at 1367).

The court disagrees.

      In Mars, the patentee argued that a subsidiary’s profits flowed inexorably to

the patentee, and therefore, the patentee could recover the lost profits that the

subsidiary would have made absent infringement of the patent. Mars, 527 F.3d at

1367. The Federal Circuit rejected this argument because the patentee did not

identify evidence that it received profit or revenue from the subsidiary apart from

license royalty payments. Id. Therefore, the Federal Circuit stated that it “need

not decide whether a parent company can recover on a lost profits theory when




                                          4
           Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 5 of 7




profits of a subsidiary actually do flow inexorably up to the parent.” Id. (emphasis

in original).

       Copperhead argues that Mars “left open the possibility for a patent holder to

recover the lost profits of a related company if the profits from that related

company ‘flow inexorably’ to the patent holder.” (Doc. 172 at 6–7). To the extent

that is true, in cases decided after Mars, the Federal Circuit reiterated its position

that a patent owner cannot recover lost profits from a related company where, as

here, the patent owner itself does not sell any of the patented products. See

Warsaw, 778 F.3d at 1375 (“Under our case law a patentee may not claim, as its

own damages, the lost profits of a related company.”); Spine Sols., Inc. v.

Medtronic Sofamor Danek USA, Inc., 620 F.3d 1305, 1319 (Fed. Cir. 2010)

(because patent owner did not sell any products, patent owner was not entitled to

lost profits damages for any lost profits suffered by sister companies that sold

patented products).

       Because the Federal Circuit has not adopted the inexorable flow theory, 2 and

because Copperhead does not sell any patented product, it may not recover lost

profits—its own or JEC’s. See Warsaw, 778 F.3d at 1375; Spine Sols., 620 F.3d at

1319; Poly-America, 383 F.3d at 1311.
       2
         Copperhead cites a number of decisions in which district courts have applied the
inexorable flow theory. (Doc. 172 at 7). The court is neither bound nor persuaded by those
decisions. Rather, the court will follow binding Federal Circuit precedent which has not
endorsed the inexorable flow theory.

                                            5
           Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 6 of 7




       Having decided that Copperhead may not recover lost profits, C&D asks the

court to find as a matter of law that Copperhead’s damages, if any, are limited to a

reasonable royalty. (Sealed Doc. 164-1 at 7). C&D’s position is too extreme and

unsupported by law. The Patent Act establishes a reasonable royalty as the floor

for damages for patent infringement. See 35 U.S.C. § 285. And the Federal

Circuit has recognized that “patentees may be entitled to damages above a

reasonable royalty on theories entirely distinct from lost profits.” Mars, 527 F.3d

at 1366. In the operative complaint, Copperhead seeks “all damages caused by

C&D’s infringement pursuant to 35 USC § 285, to the extent allowable by law.”

(Doc. 100 at 9). Therefore, Copperhead has not foreclosed the possibility that it

may request and recover some measure of damages above a reasonable royalty but

less than lost profits.3

       Accordingly, C&D has not established as a matter of law that Copperhead is

limited to a reasonable royalty only should Copperhead prevail on its patent

infringement claims.

III.   CONCLUSION

       The court GRANTS C&D’s motion for partial summary judgment as to

Copperhead’s ability to recover lost profits. Should Copperhead prevail on its


       3
          Whether Copperhead advances a such a theory of damages should it prevail on its
claims is a question for another day.

                                           6
       Case 1:18-cv-01228-ACA Document 181 Filed 01/28/20 Page 7 of 7




patent infringement claims, Copperhead may not recover its lost profits or the lost

profits of any company selling the patented products.

      The court DENIES C&D’s motion for partial summary judgment to the

extent C&D seeks to limit Copperhead’s recovery to a reasonable royalty only.

      DONE and ORDERED this January 28, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                         7
